Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 rejected under 35 U.S.C. 103 as being unpatentable over  as applied to claim Ryuta et al (DE 112019005949) in view of Yoshida (US 20200318975).
Regarding claim 1, Ryuta et al disclose a system for detecting a change in object for updating a high-definition map, the system including at least one or more change detecting devices comparing the high-definition map and a 5road facility object of a road image captured by a camera fixed to a vehicle, each of the change detecting devices comprising: 
a map information storage unit receiving a high-definition map including a property of each road facility object and spatial coordinates of a feature point from a map updating server and storing the received high-definition map (page 6, paragraph 4);  
10an object coordinates obtaining unit recognizing at least one road facility object from the road image and obtaining a property of the recognized object and spatial coordinates of a feature point (page 9, paragraph 7); and 
a changed object detecting unit comparing the property of the recognized object and the spatial coordinates of the feature point with the high-definition map and, if a change object is 15detected, transmitting object change information including a property and feature point spatial coordinates of the change object and an image of the change object to the map updating server (page 30, paragraph 1), but does not explicitly disclose wherein the change object is any one of an object property change, generation of a new object, and deletion of an existing object.  However, Yoshida disclose the limitation, at least see paragraph 128 and 129. It would have been obvious to modify the teaching of Ryuta et al to include wherein the change object is any one of an object property change, generation of a new object, and deletion of an existing object to update the map storage with object change information. 
Regarding claim 7, Ryuta et al disclose a method of detecting a change in an object for updating a high-definition map, the method performed by at least one or more change detecting devices, the method comprising: 
receiving a high-definition map including a property of each road facility object and spatial coordinates of a feature point from a map updating server and storing the received high-definition 15map (page 6, paragraph 4);
recognizing at least one road facility object from a road image including an image of a road facility object captured by a camera fixed to a vehicle and obtaining a property and feature point spatial coordinates of the recognized object (page 3, paragraph 1); and 
comparing the property of the recognized object and the spatial coordinates of the feature 20point with the high-definition map and, if a change object is detected, transmitting object change information including a property and feature point spatial coordinates of the change object and an image of the change object to the map updating server (page 3, paragraph 5 and page 30, paragraph 1), but does not explicitly disclose wherein the change object is any one of an object property change, generation of a new object, and deletion of an existing object.  However, Yoshida disclose the limitation, at least see paragraph 128 and 129. It would have been obvious to modify the teaching of Ryuta et al to include wherein the change object is any one of an object property change, generation of a new object, and deletion of an existing object to update the map storage with object change information.  
Regarding claims 202 and 8, Ryuta et al disclose the limitations indicated above and further disclose wherein the object coordinates obtaining unit includes: 
an object recognizing unit recognizing, per frame of the road image, a road facility object including at least one of a ground control point (GCP) object and an ordinary object and a property (page 2, paragraph 4); 
a feature point extracting unit extracting a feature point of at least one or more road facility objects from the road image (page 2, paragraph 4);  29Practitioner's Docket No.: F-MJ-201912-79 
a feature point tracking unit matching and tracking the feature point in consecutive frames of the road image (page 7, paragraph 1); 
a coordinate determining unit obtaining relative spatial coordinates of the feature point to minimize a difference between camera pose information predicted from the tracked feature point 5and calculated camera pose information (page 4, paragraph 2); and 
a correcting unit obtaining absolute spatial coordinates of the feature point by correcting the relative spatial coordinates of the feature point based on a coordinate point of the GCP object whose absolute spatial coordinates are known when the GCP object is recognized (page 25, paragraph 6).  
Regarding claims 103 and 9, Ryuta et al disclose the limitations indicated above and further disclose wherein the map updating server includes a candidate group creating unit gathering the object change information from the at least one or more change detecting devices, generating information for a group of candidates that are change objects of the object change information, and distributing the candidate group information to the change detecting devices, and wherein upon approaching one of one of the candidates included in the 15candidate group information, the change detecting device captures a candidate image for the candidate and transmits the captured candidate image to the map updating server (page 13, paragraph 8).  
Regarding claims 4 and 10, Ryuta et al disclose the limitations indicated above and further disclose wherein the map updating server includes a candidate identifying unit identifying whether the candidate of the candidate image is a true change object only when 20not hidden by an obstacle and, if the candidate is identified to be the true change object, updating the high-definition map on the true change object, and wherein the updated high-definition map is distributed to the at least one or more change detecting devices (page 7, paragraph 2).  
Regarding claims 5 and 11, Ryuta et al disclose the limitations indicated above and further disclose wherein the candidate group information includes an deactivation 30Practitioner's Docket No.: F-MJ-201912-79 list that delays transmitting a specific candidate image, and wherein if the same candidate is hidden by an obstacle not to be recognized from a candidate image gathered for the same candidate from at least two or more change detecting devices, the map updating server includes the same candidate in the deactivation list for a preset time (page 7, paragraph 2).  
Regarding claims 6 and 12, Ryuta et al disclose the limitations indicated above and further disclose wherein the change detecting device compares the property and feature point spatial coordinates of the object recognized per frame of the road image with an object of the high-definition map and, upon determining that the objects match each other in at least one or more frames, determine that there is no object change (page 16, paragraph 7).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663